UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 08-2082


FEI FENG YANG,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 27, 2009               Decided:   March 31, 2009


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Fei Feng Yang, Petitioner Pro Se. Brianne Whelan Cohen, Daniel
Eric Goldman, Tyrone Sojourner, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C.; George William Maugans, III, Special
Assistant United States Attorney, Baltimore, Maryland, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Fei    Feng      Yang,     a     native     and     citizen     of    China,

petitions for review of an order of the Board of Immigration

Appeals        affirming       the   Immigration           Judge’s     denial       of     her

applications for relief from removal.

               Yang     first     challenges         the   determination        that      she

failed to establish eligibility for asylum.                         To obtain reversal

of   a   determination          denying       eligibility     for    relief,    an       alien

“must show that the evidence he presented was so compelling that

no reasonable factfinder could fail to find the requisite fear

of persecution.”              INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).        We have reviewed the evidence of record and conclude

that Yang fails to show that the evidence compels a contrary

result.

               Having failed to qualify for asylum, Yang cannot meet

the more stringent standard for withholding of removal.                             Chen v.

INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-Fonseca,

480 U.S. 421, 430 (1987).                 We further uphold the finding below

that Yang failed to demonstrate that it is more likely than not

that     she    would    be    tortured       if    removed   to     China.     8    C.F.R.

§ 1208.16(c)(2) (2008).              Finally, we have reviewed the record in

light of Yang’s claim that her right to due process was violated

by difficulties with translation during the proceedings, and we



                                                2
find that claim to be without merit.        Rusu v. INS, 296 F.3d 316,

324 (4th Cir. 2002).

           We   therefore   deny    the   petition   for    review.     We

dispense   with   oral   argument    because   the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                    3